Exhibit 10.21

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered into as of
October 2, 2013 (the “Effective Date”), by and between Pattern Energy Group
Inc., a Delaware corporation (hereafter the “Company”), and Daniel M. Elkort
(“Executive”).

1. Employment. During the Employment Period (as defined in Section 4 below), the
Company shall employ Executive, and Executive shall serve, as Executive Vice
President and General Counsel of the Company.

2. Duties and Responsibilities of Executive.

 

  (a) During the Employment Period, Executive shall devote substantially all of
Executive’s business time and attention to the business of the Company or its
Affiliates, as applicable, will act in the best interests of the Company and
will perform with due care Executive’s duties and responsibilities. Executive’s
duties will include those normally incidental to the position of Executive Vice
President and General Counsel as well as such additional duties of an executive
and managerial nature, consistent with his position as may be assigned to him by
the Chief Executive Officer or the Board of Directors of the Company (the
“Board”), which such duties may include, without limitation, providing executive
management services for Pattern Energy Group LP (“PEG LP”) pursuant to the
Management Services Agreement by and between Company and PEG LP dated October 2,
2013, and providing services to any of the Company’s Affiliates. Executive
agrees to cooperate fully with the Board and not to engage in any activity that
materially interferes with the performance of Executive’s duties hereunder.
During the Employment Period, Executive will not hold any type of outside
employment, engage in any type of consulting or otherwise render services to or
for any other person or business concern without the advance written consent of
the Board; provided that Executive may manage personal investments and engage in
charitable and civic activities, as well as the activities set forth on Schedule
1 hereto, so long as such activities do not materially interfere with
Executive’s obligations to the Company or any of its Affiliates, as applicable.

 

  (b) Executive represents and covenants that, in the course of his employment
herein, he shall not use or disclose any confidential or protected information
belonging to any of Executive’s previous employers unless specifically allowed
to do so under a written agreement. The Company represents and covenants that,
in the course of performing his duties hereunder, Executive shall not be
required to disclose any confidential or protected information belonging to any
of Executive’s previous employers.



--------------------------------------------------------------------------------

3. Compensation. Any salary, bonus and other compensation payments hereunder
shall be subject to all applicable payroll and other taxes, deductions and
withholdings.

 

  (a) During the Employment Period, the Company shall pay to Executive a base
annualized salary of $290,000 (the “Base Salary”) in consideration for
Executive’s services under this Agreement, payable on a not less than monthly
basis. The Base Salary shall be subject to modification from time to time as
determined by the Company in its discretion.

 

  (b) Executive shall be eligible for discretionary bonus compensation with
respect to each year that he is employed by the Company (the “Annual Bonus”).
The Annual Bonus shall be determined under guidelines provided in the Pattern
Incentive Bonus Plan. For 2013, the Annual Bonus shall not be pro-rated and
shall take into account the Executive’s prior service with PEG LP and its
Affiliates. The Annual Bonus, if any, will be paid as soon as administratively
feasible after the Board certifies that the applicable performance targets have
been achieved but in no event later than March 15 of the year following the year
upon which the payment of the bonus is based.

4. Term of Employment. The initial term of this Agreement shall be for the
period beginning on the Effective Date and ending at midnight Eastern Time on
the first anniversary of the Effective Date (the “Initial Term”). On the first
anniversary of the Effective Date and on each subsequent anniversary of the
Effective Date, this Agreement shall automatically renew and extend for a period
of 12 months (each such 12-month period being a “Renewal Term”) unless written
notice of non-renewal is delivered from either party to the other not less than
sixty (60) days prior to the expiration of the then-existing Initial Term or
Renewal Term. Notwithstanding any other provision of this Agreement, the
Executive’s employment pursuant to this Agreement may be terminated at any time
in accordance with Section 6. The period from the Effective Date through the
expiration of this Agreement or, if sooner, the termination of Executive’s
employment pursuant to this Agreement, regardless of the time or reason for such
termination, shall be referred to herein as the “Employment Period.”

5. Benefits. Subject to the terms and conditions of this Agreement, Executive
shall be entitled to the following benefits during the Employment Period:

 

  (a) Benefits. Executive shall be invited to participate in the same benefit
plans and fringe benefit policies in which other similarly situated Company
employees are eligible to participate. All such participation shall be subject
to applicable eligibility requirements and the terms and conditions of all plans
and policies.

 

  (b) Business Expenses. Executive shall be entitled to reimbursement for
business expenses under the same policies that apply to other similarly
situation Company employees as determined by the Company from time to time.

 

2



--------------------------------------------------------------------------------

6. Termination of Employment.

 

  (a) Company’s Right to Terminate Executive’s Employment for Cause. The Company
shall have the right to terminate Executive’s employment with the Company at any
time for “Cause.” For purposes of this Agreement, “Cause” shall mean:

 

  (i) any material breach of this Agreement by Executive, which such material
breach remains uncorrected for thirty (30) days after the Company provides
Executive written notice of its belief that this Section 6(a) is being or has
been violated by Executive;

 

  (ii) Executive’s being the subject of any final, non-appealable order,
judicial or administrative, obtained or issued by the Securities and Exchange
Commission for any securities violation involving fraud, including without
limitation any order in which findings of facts or any legal conclusions
establishing liability are neither admitted nor denied; conviction of Executive,
or plea of nolo contendere by Executive, to any felony or crime involving moral
turpitude; or

 

  (iii) Executive’s material mismanagement in providing material services to the
Company or its Affiliates, which such mismanagement is not cured within thirty
(30) days after the Company provides Executive written notice of its belief that
this Section 6(a)(iii) is being or has been violated.

 

  (b) Company’s Right to Terminate for Convenience.

Upon thirty (30) days advance written notice, the Company shall have the right
to terminate Executive’s employment for convenience.

 

  (c) Executive’s Right to Terminate for Good Reason. Executive shall have the
right to terminate his employment with the Company at any time for “Good
Reason.” For purposes of this Agreement, “Good Reason” shall mean:

 

  (i) a material diminution in Executive’s authority, title or position, duties,
or responsibilities;

 

  (ii) a material breach by the Company of its obligations to Executive pursuant
to this Agreement or a material breach by the Company of its Bylaws or
Certificate of Incorporation;

 

  (iii) the involuntary relocation of the geographic location of Executive’s
principal place of employment by more than 40 miles from the location of
Executive’s principal place of employment as of the Effective Date; or

 

  (iv) a diminution in the Executive’s Base Salary.

 

3



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this Section 6(c) or any other
provision of this Agreement to the contrary, any assertion of Executive of a
termination for Good Reason shall not be effective unless all of the following
conditions are satisfied: (A) Executive must provide written notice to the
Company of the condition described in Sections 6(c)(i), 6(c)(ii), 6(c)(iii) or
6(c)(iv) that gives rise to Executive’s belief that Good Reason for termination
exists within sixty (60) days after Executive first becomes aware of the initial
existence of the condition; (B) the condition specified in such notice must
remain uncorrected for thirty (30) days after receipt of such notice by the
Company; and (C) the date of Executive’s termination of employment must occur
within ninety-one (91) days after Executive first becomes aware of the initial
existence of the condition specified in such notice.

 

  (d) Death or Disability. Upon the death or Disability of Executive,
Executive’s employment with Company shall terminate with no further obligation
under this Agreement of either party, or their successors in interest; provided
that the Company shall pay to the estate of Executive any outstanding amounts
due under this Agreement. For purposes of this Agreement, a “Disability” shall
exist if Executive is unable to perform the essential functions of his position,
with reasonable accommodation, due to physical or mental illness or injury which
continues

  for a period in excess of four (4) consecutive months. The determination of a
Disability will be made by the Company; provided that if the Executive disputes
the determination, the matter shall be submitted to a qualified doctor mutually
acceptable to the Company and the Executive for final determination, and the
Executive shall submit to such examinations as the doctor shall reasonably
request in order to enable the doctor to make the determination. If requested by
the Company, Executive shall submit to a mental or physical examination to be
performed by an independent physician selected by the Company to assist the
Company in making such determination.

 

  (e) Executive’s Right to Terminate for Convenience. Executive shall have the
right to terminate his employment with the Company for convenience at any time
upon thirty (30) days advance written notice to the Company.

 

  (f) Effect of Termination.

 

  (i)

If Executive’s employment terminates pursuant to Sections 6(b) or 6(c) above,
and Executive executes a Release Agreement in a form satisfactory to the
Company, which such form will be substantially in the form of Exhibit A (the
“Release”), and the Release becomes irrevocable within 53 days of the date
Executive’s employment is terminated, the Company shall make a payment to
Executive equal to 1.0 times the sum of the Executive’s Base Salary and 1.8
times the Executive’s Average Bonus Amount (the “Severance Payment”). For
purposes of the foregoing, “Average Bonus Amount” means the average of the most
recent two Annual Bonus amounts paid to the Executive (including such amounts
paid by PEG LP in relation to the Executive’s service as an employee of

 

4



--------------------------------------------------------------------------------

  PEG LP prior to the Effective Date). The Severance Payment shall be paid, in a
lump sum within twenty (20) days after the Release becomes irrevocable;
provided, however, that (i) if the Executive’s termination of employment occurs
during the last 73 days of any calendar year, the Severance Payment will in all
events be paid in the following calendar year, and (ii) if Severance Payment
would be subject to additional taxes and interest under Section 409A of the
Internal Revenue Code because the timing of such payment is not delayed as
provided in Section 409A(a)(2)(B) of the Internal Revenue Code, then such
payment shall be paid on the date that is six months after the date of
Executive’s termination of employment with the Company (or if such payment date
does not fall on a business day of Company, the next following business day of
Company), or such earlier date upon which such payment can be paid under
Section 409A of the Internal Revenue Code without being subject to such
additional taxes and interest. Each payment under this Agreement shall be
treated as a right to a separate payment for purposes of Section 409A of the
Internal Revenue Code. If Executive is eligible for continuation insurance
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) and has timely elected such coverage, then the Company shall reimburse
Executive for the monthly premium he pays for such continuation coverage for the
first twelve (12) months following a termination of employment pursuant to
Sections 6(b), 6(c), 6(d)(in case of Disability) above; provided that in order
to receive such reimbursement, Executive must not be eligible to participate in
the group health plan of any other employer.

 

  (ii)

If Executive’s employment ceases pursuant to the expiration of the Initial Term
or then-applicable Renewal Term as a result of the Company choosing to not
renew, and Executive executes the Release and the Release becomes irrevocable
within 53 days of the date Executive’s employment is terminated, the Company
shall provide Executive a payment equal to 50% of the Severance Payment (the
“Reduced Severance Payment”) in a lump sum within twenty (20) days after the
Release becomes irrevocable; provided, however, that (i) if the Executive’s
termination of employment occurs during the last 73 days of any calendar year,
the Reduced Severance Payment will in all events be paid in the following
calendar year, and (ii) if the Reduced Severance Payment would be subject to
additional taxes and interest under Section 409A of the Internal Revenue Code
because the timing of such payment is not delayed as provided in
Section 409A(a)(2)(B) of the Internal Revenue Code, then such payment shall be
paid on the date that is six months after the date of Executive’s termination of
employment with the Company (or if such payment date does not fall on a business
day of Company, the next following business day of

 

5



--------------------------------------------------------------------------------

  Company), or such earlier date upon which such payment can be paid under
Section 409A of the Internal Revenue Code without being subject to such
additional taxes and interest. Each payment under this Agreement shall be
treated as a right to a separate payment for purposes of Section 409A of the
Internal Revenue Code. If Executive is eligible for continuation insurance
coverage under the COBRA and has timely elected such coverage, then the Company
shall reimburse Executive for the monthly premium he pays for such continuation
coverage for the first six (6) months following the end of employment pursuant
to the expiration of the Initial Term or then-applicable Renewal Term as a
result of the Company choosing not to renew; provided that in order to receive
such reimbursement, Executive must not be eligible to participate in the group
health plan of any other employer.

 

  (iii) Upon the termination of Executive’s employment for any reason, all
earned, unpaid Base Salary and accrued, unused paid time off shall be paid to
Executive no later than within 72 hours of his last day of employment or such
earlier time as may be required by law. With the exception of any payments to
which Executive may be entitled, including but not limited to expense
reimbursements and indemnification or other payment rights under any ancillary
agreement between Company and Executive, and that are payable after the
termination of this Agreement, the Company shall have no further obligation
under this Agreement to make payments to Executive.

 

  (g) Termination of Employment. All references in this Agreement to Executive’s
termination of employment shall mean and be deemed to occur only if and when a
“separation from service” within the meaning of Section 409A and the applicable
regulations thereunder has occurred.

7. Conflicts of Interest. Executive agrees that he shall promptly disclose to
the Board any conflict of interest involving Executive upon Executive becoming
aware of such conflict.

8. Confidentiality. Executive acknowledges and agrees that, in the course of his
employment with the Company, he will be provided with, and have access to,
valuable Confidential Information (as defined below) of the Company, its
Affiliates and of third parties who have supplied such information to the
Company or its Affiliates, as applicable. In consideration of Executive’s
receipt and access to such Confidential Information and in exchange for other
valuable consideration provided hereunder, Executive agrees to comply with this
Section 8.

 

  (a)

Executive covenants and agrees, both during the term of the Employment Period
and thereafter, except as expressly permitted by this Agreement or by directive
of the Board, he shall not disclose any Confidential Information to any Person
and shall not use any Confidential Information except for the benefit of the
Company or any of its Affiliates. He shall take

 

6



--------------------------------------------------------------------------------

  all reasonable precautions to protect the physical security of all documents
and other material containing Confidential Information (regardless of the medium
on which the Confidential Information is stored). This covenant shall apply to
all Confidential Information, whether now known or later to become known to
Executive during the Employment Period.

 

  (b) Executive covenants and agrees, both during the term of the Employment
Period and thereafter, that he shall not disparage the Company or any of its
Affiliates or any of their respective wind farms, projects, services, directors,
officers, shareholders, attorneys or employees, or any person or entity acting
by, through, under or in concert with any of them, in any written or oral
statement. Nothing in this Section 8(b) shall prohibit him from testifying
truthfully in any court or arbitral proceeding, government investigation, or in
response to any lawfully issued subpoena.

 

  (c) Executive covenants and agrees that for a period of 24 months following
termination for any reason he will not either directly or indirectly solicit,
induce, recruit or encourage any employees of the Company or its Affiliates to
leave their employment, or take away such employees, or attempt to solicit,
induce, recruit, encourage or take away employees of the Company or its
Affiliates for the benefit of the Executive or the benefit of any third party.

 

  (d) Notwithstanding Section 8(a), Executive may make the following disclosures
and uses of Confidential Information:

 

  (i) disclosures to partners, members, executives, officers, managers,
directors, attorneys, agents, consultants, or employees of the Company or its
Affiliates or their lenders or investors or potential lenders or investors who
have a need to know the information in connection with the business of the
Company or its Affiliates;

 

  (ii) disclosures to customers and suppliers when, in the reasonable and good
faith belief of Executive, such disclosure is in connection with Executive’s
performance of his services under this Agreement and is in the best interests of
the Company;

 

  (iii) disclosures and uses that are approved by the Board;

 

  (iv) disclosures to a Person that has been retained by the Company to provide
services to the Company, and who have a need to know the information in
connection with the business of the Company or its Affiliates;

 

  (v) disclosures for the purpose of complying with any applicable laws or
regulatory requirements;

 

7



--------------------------------------------------------------------------------

  (vi) disclosures for the purpose of complying with judicial or administrative
rules or rules of professional conduct that are binding on Executive; or

 

  (vii) disclosures that Executive is legally compelled to make by deposition,
interrogatory, request for documents, subpoena, civil investigative demand,
order of a court of competent jurisdiction, or similar process, or otherwise by
law; provided, however, that, prior to any such disclosure, Executive shall, to
the extent legally permissible:

 

  (A) provide the Board with prompt notice of such requirements so that the
Board may seek a protective order or other appropriate remedy or waive
compliance with the terms of this Section 8;

 

  (B) consult with the Board on the advisability of taking steps to resist or
narrow such disclosure; and

 

  (C) cooperate with the Board (at the Company’s reasonable cost and expense) in
any attempt it may make to obtain a protective order or other appropriate remedy
or assurance that confidential treatment will be afforded the Confidential
Information; and in the event such protective order or other remedy is not
obtained, Executive agrees (1) to furnish only that portion of the Confidential
Information that is legally required to be furnished and (2) to exercise (at the
Company’s reasonable cost and expense) all reasonable efforts to obtain
assurance that confidential treatment will be accorded such Confidential
Information.

 

  (e) Upon the expiration of the Employment Period and at any other time upon
request of the Company, Executive shall surrender and deliver to the Company all
documents (including without limitation electronically stored information) and
other material of any nature containing or reflecting any Confidential
Information in Executive’s possession and shall not retain any such document or
other material. Within ten (10) days of any such request, Executive shall
certify to the Company in writing that all such materials have been returned to
the Company.

 

  (f)

“Confidential Information” is all non-public information, designs, ideas,
concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed or acquired by
Executive, individually or in conjunction with others, during the Employment
Period (whether during business hours or otherwise and whether on the Company’s
premises or otherwise) that relate to the Company’s or any of its Affiliates’
businesses or properties, products or

 

8



--------------------------------------------------------------------------------

  services (including, without limitation, all such information relating to
corporate opportunities, business plans, strategies for developing business and
market share, research, financial and sales data, pricing terms, evaluations,
opinions, interpretations, acquisition prospects, the identity of customers or
their requirements, the identity of key contacts within customers’ organizations
or within the organization of acquisition prospects, or marketing and
merchandising techniques, prospective names and marks) that may exist from
time-to-time in the areas of power generation or transmission or any other
enterprise in which the Company is engaged, or is planning to be engaged to
Executive’s knowledge. Moreover, all documents, videotapes, written
presentations, brochures, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, E-mail,
voice mail, electronic databases, maps, drawings, architectural renditions,
models and all other writings or materials of any type including or embodying
any Confidential Information are and shall be the sole and exclusive property of
the Company or its Affiliates and be subject to the same restrictions on
disclosure applicable to all Confidential Information pursuant to this
Agreement.

9. Ownership of Intellectual Property. Executive agrees that the Company shall
own, and Executive agrees to assign and does hereby assign, all right, title and
interest (including but not limited to patent rights, copyrights, trade secret
rights, mask work rights, trademark rights, and all other intellectual and
industrial property rights of any sort throughout the world) relating to any and
all inventions (whether or not patentable), works of authorship, mask works,
designs, know-how, ideas and information authored, created, contributed to, made
or conceived or reduced to practice, in whole or in part, by Executive during
the Employment Period which (a) relate, at the time of conception, reduction to
practice, creation, derivation or development, to the Company’s or any of its
Affiliates’ business or research or development, and (b) were developed on any
amount of the Company’s time or with the use of any of the Company’s or its
Affiliates’ equipment, supplies, facilities, trade secret information or other
Confidential Information (all of the foregoing collectively referred to herein
as “Company Intellectual Property”), and Executive will promptly disclose all
Company Intellectual Property to the Company. All of Executive’s works of
authorship and associated copyrights created during the Employment Period and in
the scope of Executive’s employment shall be deemed to be “works made for hire”
within the meaning of the Copyright Act of 1976, as amended. Executive agrees to
perform, during and after the Employment Period, all reasonable acts deemed
necessary by the Company to assist the Company, at the Company’s expense, in
obtaining and enforcing its rights throughout the world in the Company
Intellectual Property. Such acts may include, but are not limited to, execution
of documents and reasonable assistance or cooperation (i) in the filing,
prosecution, registration, and memorialization of assignment of any applicable
patents, copyrights, mask work, or other applications, (ii) in the enforcement
of any applicable patents, copyrights, mask work, moral rights, trade secrets,
or other proprietary rights, and (iii) in other legal proceedings related to the
Company Intellectual Property.

10. Defense of Claims. Executive agrees that, during the Employment Period and
thereafter, upon reasonable request from the Company, Executive will reasonably
cooperate with

 

9



--------------------------------------------------------------------------------

the Company or its Affiliates in the defense of any claims or actions that may
be made by or against the Company or its Affiliates that relate to Executive’s
actual or prior areas of responsibility, except if Executive’s reasonable
interests are adverse to the Company or its Affiliate(s), as applicable, in such
claim or action. The Company agrees to pay or reimburse Executive for all of
Executive’s reasonable travel and other direct expenses incurred, or to be
reasonably incurred, to comply with Executive’s obligations under this
Section 10, provided that Executive provides reasonable documentation of same no
later than thirty (30) days after incurring such expenses. Reimbursement of
expenses under this Section 10 shall be made no later than thirty (30) days
after Executive submits all supporting documentation. Executive is not permitted
to receive a payment or benefit in lieu of or in exchange for reimbursement
under this Section 10. The amount of expenses eligible for reimbursement in one
year will not affect the amount of expenses eligible for reimbursement in any
other year.

11. Arbitration

 

  (a) Subject to Section 11(b), any dispute, controversy or claim between
Executive and the Company arising out of or relating to this Agreement or
Executive’s employment with the Company will be finally settled by arbitration
in the city in which Executive is employed before, and in accordance with the
rules for the resolution of employment disputes then in effect of, the American
Arbitration Association (“AAA”). The arbitration award shall be final and
binding on both parties.

 

  (b) Any arbitration conducted under this Section 11 shall be heard by a single
arbitrator (the “Arbitrator”) selected in accordance with the Employment
Arbitration Rules of the AAA. The disputing party desiring to initiate
arbitration hereunder in connection with any dispute shall provide written
notice to the other disputing party (an “Arbitration Notice”), which notice
shall set forth the demand for arbitration, and include a statement of the
matter underlying the dispute.

 

  (c)

The Arbitrator shall expeditiously (and, if possible, within ninety (90) days
after selection) hear and decide all matters concerning the dispute. Except as
expressly provided to the contrary in this Agreement, the Arbitrator shall have
the power to (i) gather such materials, information, testimony and evidence as
he deems relevant to the dispute before him (and each party will provide such
materials, information, testimony and evidence requested by the Arbitrator,
except to the extent any information so requested is proprietary, subject to a
third-party confidentiality restriction, or to an attorney-client or other
privilege), and (ii) grant injunctive relief and enforce specific performance.
If he deems necessary, the Arbitrator may propose to the disputing parties that
one or more other experts be retained to assist it in resolving the dispute. The
retention of such other experts shall require the unanimous consent of the
disputing parties, which shall not be unreasonably withheld. Each disputing
party, the Arbitrator, and any proposed expert shall disclose to the other
disputing party any business, personal or other relationship or affiliation that
may exist between such

 

10



--------------------------------------------------------------------------------

  disputing party (or the Arbitrator) and such proposed expert; and any
disputing party may disapprove of such proposed expert on the basis of such
relationship or affiliation. The decision of the Arbitrator (which shall be
rendered in writing) shall be final, non-appealable and binding upon the
disputing parties and the parties agree that judgment upon the award may be
entered by any court of competent jurisdiction; provided that the parties agree
that the Arbitrator and any court enforcing the award of the Arbitrator shall
not have the right or authority to award punitive or exemplary damages to any
disputing party.

 

  (d) Each side shall share equally the cost of the arbitration and bear its own
costs and attorneys’ fees incurred in connection with any arbitration, and the
Arbitrator shall not have the power to award fees or expenses to either party
notwithstanding any contrary provisions of the Employment Arbitration Rules of
the AAA.

 

  (e) Notwithstanding Section 11(a), an application for emergency or temporary
injunctive relief by either party shall not be subject to arbitration under this
Section 11; provided, however, that the remainder of any such dispute (beyond
the application for emergency or temporary injunctive relief) shall be subject
to arbitration under this Section 11.

 

  (F) BY ENTERING INTO THIS AGREEMENT AND ENTERING INTO THE ARBITRATION
PROVISIONS OF THIS SECTION 11, THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT
THEY ARE KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVING ANY RIGHTS TO A JURY
TRIAL.

 

  (g) Nothing in this Section 11 shall prohibit a party to this Agreement from
(i) instituting litigation to enforce any arbitration award, or (ii) joining
another party to this Agreement in a litigation initiated by a Person which is
not a party to this Agreement.

12. Withholdings; Right of Offset. The Company may withhold and deduct from any
payments made or to be made pursuant to this Agreement (a) all federal, state,
local and other taxes as may be required pursuant to any law or governmental
regulation or ruling or (b) any deductions consented to in writing by Executive.

13. Title and Headings; Construction. Titles and headings to Sections hereof are
for the purpose of reference only and shall in no way limit, define or otherwise
affect the provisions hereof. Any and all exhibits or attachments referred to in
this Agreement are, by such reference, incorporated herein and made a part
hereof for all purposes. The words “herein,” “hereof,” “hereunder” and other
compounds of the word “here” shall refer to the entire Agreement and not to any
particular provision hereof.

14. Applicable Law; Submission to Jurisdiction. This Agreement shall in all
respects be governed and construed according to the laws of the State of
California. With respect to any

 

11



--------------------------------------------------------------------------------

claim or dispute related to or arising under this Agreement, the parties hereby
consent to the arbitration provisions of Section 11 above and recognize and
agree that should any resort to a court be necessary and permitted under this
Agreement, then they consent to the exclusive jurisdiction, forum and venue of
the state and federal courts located in San Francisco, California.

15. Entire Agreement and Amendment. This Agreement contains the entire agreement
of the parties with respect to the matters covered herein; moreover, this
Agreement supersedes all prior and contemporaneous agreements and
understandings, oral or written, between the parties hereto concerning the
subject matter hereof. This Agreement may be amended only by a written
instrument executed by both parties hereto.

16. Waiver of Breach. Any waiver of this Agreement must be executed by the party
to be bound by such waiver. No waiver by either party hereto of a breach of any
provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provision or condition at the same or any
subsequent time. The failure of either party hereto to take any action by reason
of any breach will not deprive such party of the right to take action at any
time while such breach continues.

17. Assignment. This Agreement is personal to Executive, and neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Executive. The Company may assign this Agreement to any
of its Affiliates and to any successor (whether by merger, purchase or
otherwise) to all or substantially all of the equity, assets or businesses of
the Company, if such successor expressly agrees to assume the obligations of the
Company hereunder.

18. Affiliates. For purposes of this Agreement, the term “Affiliates” is defined
as any person or entity Controlling, Controlled by, under common Control with
the Company, or managed by the same executives as those who manage the day to
day operations of the Company. The term “Control,” including the correlative
term “Controlled By” means possession, directly or indirectly, of the power to
direct or cause the direction of management or policies (whether through
ownership of securities or any Company or other ownership interest, by contract
or otherwise) of a person or entity. For the purposes of the preceding sentence,
Control shall be deemed to exist when a person or entity possesses, directly or
indirectly, through one or more intermediaries (a) in the case of a corporation
more than 50% of the outstanding voting securities thereof; (b) in the case of a
limited liability company, partnership, limited partnership or venture, the
right to more than 50% of the distributions therefrom (including liquidating
distributions); or (c) in the case of any other person or entity, more than 50%
of the economic or beneficial interest therein.

 

12



--------------------------------------------------------------------------------

19. Notices. Notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received (a) when delivered in person or sent
by facsimile transmission, (b) on the first business day after such notice is
sent by air express overnight courier service, or (c) on the third business day
following deposit in the United States mail, registered or certified mail,
return receipt requested, postage prepaid and addressed, to the following
address, as applicable:

 

  (1) If to the Company, addressed to:

Pattern Energy Group Inc.

Attn: General Counsel

Pier 1, Bay 3

San Francisco, CA 94111

Facsimile: (415) 362-7900

 

  (2) If to Executive, addressed to:

Daniel M. Elkort

100 Ivy Drive

P.O. Box 1836

Ross, CA 94957

20. Counterparts. This Agreement may be executed in any number of counterparts,
including by facsimile or e-mail pdf, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument. Each counterpart may consist of a copy
hereof containing multiple signature pages, each signed by one party, but
together signed by both parties hereto.

21. Deemed Resignations. Unless otherwise agreed to in writing by the Company
and Executive prior to the termination of Executive’s employment, any
termination of Executive’s employment shall constitute: (i) an automatic
resignation of Executive as an officer of the Company and each Affiliate of the
Company, as applicable, and (ii) an automatic resignation of Executive from the
Board (if applicable), from the board of directors of any Affiliate of the
Company (if applicable), and from the board of directors or any similar
governing body of any corporation, limited liability entity or other entity in
which the Company or any Affiliate holds an equity interest and with respect to
which board or similar governing body Executive serves as the Company’s or such
Affiliate’s designee or other representative (if applicable).

22. Compliance with Code Section 409A. The intent of the parties is that the
payments and benefits under this Agreement comply with or be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder (collectively, “Section 409A”)
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. To the extent that any reimbursements
under this Agreement are subject to Section 409A, any such reimbursements
payable to Executive shall be paid to Executive no later than December 31 of the
year following the year in which the expense was incurred; provided, that
Executive submits Executive’s reimbursement request promptly following the date
the expense is incurred, the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, other than
medical expenses referred to in Section 105(b) of the Code, and Executive’s
right to reimbursement under this Agreement will not be subject to liquidation
or exchange for another benefit. Except as otherwise permitted under
Section 409A, no payment hereunder shall be accelerated or deferred unless such
acceleration or deferral would not result in additional tax or interest pursuant
to Section 409A

23. Separate Payments. Each payment under this Agreement shall be treated as a
right to a separate payment for purposes of Section 409A of the Code.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and the Company each have caused this Agreement to
be executed in its name and on its behalf, to be effective as of the Effective
Date.

 

EXECUTIVE:

/s/ Daniel M. Elkort

Daniel M. Elkort COMPANY: Pattern Energy Group Inc.

By:

 

/s/ Michael M. Garland

  Michael M. Garland   Chief Executive Officer

SIGNATURE PAGE TO EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AGREEMENT

This Release Agreement (this “Agreement”) constitutes the release referred to in
that certain Employment Agreement (the “Employment Agreement”) dated as of
October 2, 2013, by and between Daniel M. Elkort (“Executive”) and Pattern
Energy Group Inc. (the “Company”).

(a) For good and valuable consideration, including the Company’s provision of a
severance payment to Executive in accordance with Section 6(f)(i) of the
Employment Agreement, Executive hereby releases, discharges and forever acquits
the Company, its Affiliates (as defined in the Employment Agreement) and
subsidiaries, the past, present and future stockholders, members, partners,
directors, managers, employees, agents, attorneys, heirs, representatives,
successors and assigns of the foregoing, in their personal and representative
capacities (collectively, the “Company Parties”) from liability for, and hereby
waives, any and all claims, damages, or causes of action of any kind related to
Executive’s employment with any Company Party, the termination of such
employment, and any other acts or omissions related to any matter on or prior to
the date of the execution of this Agreement including without limitation any
alleged violation through the date of this Agreement of: (i) the Age
Discrimination in Employment Act of 1967, as amended; (ii) Title VII of the
Civil Rights Act of 1964, as amended; (iii) the Civil Rights Act of 1991;
(iv) Section 1981 through 1988 of Title 42 of the United States Code, as
amended; (v) Employee Retirement Income Security Act of 1974, as amended;
(vi) the Immigration Reform Control Act, as amended; (vii) the Americans with
Disabilities Act of 1990, as amended; (viii) the National Labor Relations Act,
as amended; (ix) the Occupational Safety and Health Act, as amended; (x) the
Family and Medical Leave Act of 1993; (xi) any state anti-discrimination law;
(xii) any state wage and hour law; (xiii) any other local, state or federal law,
regulation or ordinance; (xiv) any public policy, contract, tort, or common law
claim; (xv) any allegation for costs, fees, or other expenses including
attorneys’ fees incurred in these matters; (xvi) any and all rights, benefits or
claims Executive may have under any employment contract, incentive compensation
plan or equity plan with any Company Party or to any ownership interest in any
Company Party except as expressly provided in the Employment Agreement and any
equity or other equity compensation agreement between Executive and the Company
and (xvii) any claim for compensation or benefits of any kind not expressly set
forth in the Employment Agreement or any equity compensation agreement
(collectively, the “Released Claims”). In no event shall the Released Claims
include (a) any claim which arises after the date of this Agreement, (b) any
claims for payments under the Employment Agreement, if such payments are payable
after the date of this Agreement, (c) any claim of Executive to vested benefits
under an employee benefit plan, (d) any rights or health benefits of Executive
under Consolidated Omnibus Budget Reconciliation Act of 1985 or (e) any rights
under the Limited Company Agreement of Pattern Energy Holdings LP. This
Agreement is not intended to indicate that any such claims exist or that, if
they do exist, they are meritorious. Rather, Executive is simply agreeing that,
in exchange for the consideration recited in the first sentence of this
paragraph, any and all potential claims of this nature that Executive may have
against the Company Parties, regardless of whether they actually exist, are

 

EXHIBIT A

Page 1



--------------------------------------------------------------------------------

expressly settled, compromised and waived. By signing this Agreement, Executive
is bound by this Agreement. Anyone who succeeds to rights and responsibilities,
including but not limited to successors by merger, heirs or the executor of
Executive’s estate, is bound by this Agreement. This release also applies to any
claims brought by any person or agency or class action under which the Executive
may have a right or benefit. Notwithstanding the release of liability contained
herein, nothing in this Agreement prevents Executive from filing any non-legally
waivable claim (including a challenge to the validity of this Agreement) with
the Equal Employment Opportunity Commission (“EEOC”) or comparable state or
local agency or participating in any investigation or proceeding conducted by
the EEOC or comparable state or local agency; however, Executive understands and
agrees that Executive is waiving any and all rights to recover any monetary or
personal relief or recovery as a result of such EEOC or comparable state or
local agency proceeding or subsequent legal actions. THIS RELEASE INCLUDES
MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE)
OR OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE COMPANY PARTIES.

(b) Executive agrees not to bring or join any lawsuit against any of the Company
Parties in any court relating to any of the Released Claims. Executive
represents that Executive has not brought or joined any lawsuit or filed any
charge or claim against any of the Company Parties in any court or before any
government agency and has made no assignment of any rights Executive has
asserted or may have against any of the Company Parties to any person or entity,
in each case, with respect to any Released Claims.

(c) By executing and delivering this Agreement, Executive acknowledges that:

 

  (i) He has carefully read this Agreement;

 

  (ii) He has had at least [twenty-one (21)] [forty-five (45)] days to consider
this Agreement before the execution and delivery hereof to the Company [Add if
45 days applies: , and he acknowledges that attached to this Agreement are (1) a
list of the positions and ages of those employees selected for termination (or
participation in the exit incentive or other employment termination program);
(2) a list of the ages of those employees not selected for termination (or
participation in such program); and (3) information about the unit affected by
the employment termination program of which his termination was a part,
including any eligibility factors for such program and any time limits
applicable to such program];

 

  (iii) He has been and hereby is advised in writing that he may, at his option,
discuss this Agreement with an attorney of his choice and that he has had
adequate opportunity to do so;

 

  (iv)

He fully understands the final and binding effect of this Agreement; the only
promises made to him to sign this Agreement are those

 

EXHIBIT A

Page 2



--------------------------------------------------------------------------------

  stated in the Employment Agreement and herein; and he is signing this
Agreement voluntarily and of his own free will, and that he understands and
agrees to each of the terms of this Agreement; and

 

  (v) With the exception of any sums that he may be owed pursuant to the
Employment Agreement that are not payable until after the date that he has
executed this Agreement, Executive has been paid all wages and other
compensation to which he is entitled from all Company Parties and received all
leaves (paid and unpaid) to which he was entitled during the Employment Period
(as defined in the Employment Agreement).

(d) Executive acknowledges and agrees that he is aware of California Civil Code
Section 1542, which provides as follows;

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

With full awareness and understanding of the above provisions, Executive hereby
waives any and all right he may have under Section 1542, as well as under any
other statutes or common law principles of similar effect. Executive intends to,
and hereby does, release the Released Parties from claims which he does not
presently know or suspect to exist.

(e) Notwithstanding the initial effectiveness of this Agreement, Executive may
revoke the delivery (and therefore the effectiveness) of this Agreement within
the seven-day period beginning on the date Executive delivers this Agreement to
the Company (such seven day period being referred to herein as the “Release
Revocation Period”). To be effective, such revocation must be in writing signed
by Executive and must be delivered to the Chairman of the Board of Directors of
Pattern Energy Group Inc. before 11:59 p.m., Eastern Time, on the last day of
the Release Revocation Period. If an effective revocation is delivered in the
foregoing manner and timeframe, this Agreement shall be of no force or effect
and shall be null and void ab initio. No consideration shall be paid if this
Agreement is revoked by Executive in the foregoing manner.

Executed on this             day of             ,             .

 

EXHIBIT A

Page 3



--------------------------------------------------------------------------------

 

 

Daniel M. Elkort Pattern Energy Group Inc. By:  

 

  Name:   Title:

 

EXHIBIT A

Page 4



--------------------------------------------------------------------------------

SCHEDULE 1

None

 

SCHEDULE 1